DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/17/2022.  These drawings are ACCEPTABLE.
Specification
The amendments to the specification were received on 03/17/2022.  These amendments are ACCEPTABLE.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oiwa US 2016/0257538 in view of Kauss USPN 7607381.
Regarding Claim 1: Oiwa US 2016/0257538 discloses the limitations: 
A hydrostatic axial piston pump (the axial piston pump includes element 10, and is also defined by the sum of its claimed parts) for a hydrostatic traction drive, (HST drive, including at least 20,20a,20b,2a,2b, ¶0024, ¶0026-¶0030, also see Figure 2) the axial piston pump comprising:
an adjusting unit (adjusting unit = 11, pump capacity setting unit 11 includes forward solenoid control valve 12, reverse solenoid control valve 13, and capacity control cylinder 14, Figure 2, ¶0031) configured to adjust a stroke volume (i.e. adjust a stroke volume of pump 10), the adjusting unit 11 including an actuating cylinder 14 defining a first actuating pressure chamber (14Cf, ¶0032) in which a first actuating pressure (i.e. pump control pressure supplied via forward control valve 12 to chamber 14Cf according to instruction signal Ipf, ¶0032-¶0036, ¶0040-¶0041, see ¶0034&¶0040) is set via a first pressure reducing valve 12, the first actuating pressure depending on a first current intensity (i.e. instruction signal Ipf for solenoid proportional control valve 12) applied to a first solenoid (i.e. solenoid of solenoid control valve 12) of the first pressure reducing valve 12; and 
an electronic control unit 30 configured to determine the first current intensity (i.e. the instruction signal Ipf for solenoid proportional control valve 12) based on, an operating pressure of the axial piston pump (operating pressure of the axial piston pump = pressure signal from pressure sensor 47A and/or pressure signal from pressure sensor 47B, ¶0049 OR operating pressure of the axial piston pump = pressure signal from second pressure sensor 13s detecting the reverse side control pressure Per, ¶0040) and an operating element that receives a driver's request (operating element that receives drivers request = inching potentiometer 40, accelerator potentiometer 41, forward/reverse lever switch 42, ¶0044-¶0047; control device 30 receives signals from the various sensors and generates instruction signals (e.g. Ipf and Ipr) for the forward solenoid proportional control valve 12 and the reverse solenoid proportional control valve 13 based on the signals, ¶0051),
wherein the first pressure reducing valve 12 is proportional (¶0031) such that the first actuating pressure (i.e. pump control pressure supplied via forward control valve 12 to chamber 14Cf according to instruction signal Ipf) is proportional to the first current intensity (i.e. proportional to instruction signal Ipf, ¶0031-¶0036, ¶0040-¶0041, also see ¶0034&¶0040)
wherein the electronic control unit 30 is further configured to determine a target pivoting angle of the axial piston pump (i.e. resultant tilt angle of the swashplate of hydraulic pump 10 according to the instruction signal supplied from control unit 30, ¶0031) on a model basis as a function of the operating element (the control unit determines the resultant tilt angle based on the instruction signal suppled to valves 12 and 13 from the control unit, the control unit 30 uses various input variables including potentiometer 41 and/or potentiometer 40 to determine the instruction signals as disclosed at ¶0051, thus Oiwa is capable of determining a target pivoting angle on a model basis as a function of the operating element as claimed)
wherein the electronic control unit 30 is further configured to determine the target pivoting angle (i.e. resultant tilt angle of the swashplate of hydraulic pump 10 according to the instruction signal supplied from control unit 30, ¶0031).
Oiwa US 2016/0257538 is silent regarding the limitations: the pivoting angle is determined by the electronic control unit using a volume flow balance. 
However Kauss USPN 7607381 does disclose the limitations: 
an actuating cylinder (double acting hydraulic cylinder 18, arranged between frame 11 and arm 12, Column 2 Line 51-55) defining a first actuating pressure chamber (i.e. defining chamber of cylinder 18 that communicates with line 35 as seen in Fig. 1);
a control unit (position control unit not illustrated in Figure 1 (that sends control signal yst1 to control valve 41) , Column 4 Line 6-22) configured to determine a pivoting angle (rotary angle of extension arm 12) using a volume flow balance (Column 3 Line 1-67). --It is noted that in the prior art of Oiwa the pivoting angle is controlled by a double acting hydraulic cylinder, also Oiwa discloses determining the target pivoting angle with the electronic control unit. The disclosure of Kauss is directed to controlling actuation of a double acting hydraulic cylinder with a controller using a volume flow balance. Thus the combination of prior art teaches determining the pivoting angle using a volume flow balance, given the structural relationship, seen in Figure 2, between the position of the double acting hydraulic cylinder and the pivoting angle of the hydraulic pump in the prior art of Oiwa.-- 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control unit 30 of Oiwa US 2016/0257538 with the logic and control steps in the control unit of Kauss USPN 7607381 in order to keep the quantities of the pressure medium supplied to various points in the hydraulic system by pump 28 held at a constant value independently of the size of the control signal for actuating cylinder 18 (Column 3 Line 14-24).
Regarding Claim 2: Oiwa US 2016/0257538 does disclose the limitations: 
wherein an actual rotational speed (engine rotating speed Nr, when moving in the forward direction, ¶0048, ¶0051) and the first actuating pressure (pump control pressure supplied via forward control valve 12 to chamber 14Cf according to instruction signal Ipf, ¶0040-¶0041, ¶0051 the information from speed sensor 43 is delivered to controller 30 so it can generate the instruction signal Ipf) acts in a first direction of an increase in the stroke volume (i.e. to the left in Figure 2 (increase displacement in the forward direction moving away from the neutral position), ¶0034-¶0035), while the operating pressure (pressure signal from second pressure sensor 13s detecting the reverse side control pressure Per in chamber 14Cr, ¶0040-¶0041, ¶0051) acts in a second direction (i.e. in a direction towards the neutral position) of a reduction in the stroke volume (¶0036-¶0039 movement towards the neutral position is movement in a direction of a reduction in stroke volume as known in the art).
Regarding Claim 6: Oiwa US 2016/0257538 does disclose the limitations: 
wherein the electronic control unit 30 is configured to determine the first current intensity (Ipf) based on a characteristic map stored in the electronic control unit (maps shown in Figure 7 and Figure 8).
Regarding Claim 10: Oiwa US 2016/0257538 does disclose the limitations: 
wherein feedback is provided (signal Vc provides a signal to control unit 30 regarding how fast the forklift is moving), with which a speed controller is formed (with signal Vc “a hydraulic motor control instruction” is made such that a rate at which the capacity Qm of the hydraulic motor 20 is decreased to increase the speed Vc, when the instruction signal for the traveling hydraulic pump 10 is large, i.e., when the operator allows the forklift 1 to travel with high speed. On the other hand, when the instruction signal for the traveling hydraulic pump 10 is large, i.e., when the operator allows the forklift 1 to travel with low speed, the hydraulic motor control instruction is determined such that the capacity Qm of the hydraulic motor 20 is increased to increase torque ¶0102).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oiwa US 2016/0257538 in view of Kauss USPN 7607381 as applied to claim 1 above, and further in view evidence by Krittian USPN 9709046.
Regarding Claim 3: Oiwa US 2016/0257538 does disclose the limitations: 
wherein:
the hydrostatic piston pump 10 is configured to (i.e. capable of) be operated both as a motor and as a pump (normally element 10 operates as a pump, however if the forklift were to roll backwards down a hill, hydraulic motor 20 would act like a pump and element 10 would operate like a motor; thus the prior art of Oiwa is capable of operating hydrostatic piston pump as both a pump and a motor, within the same confines as the instant application), 
the actuating cylinder 14 defines a second actuating pressure chamber (14Cr, ¶0032-¶0033), which acts counter to the first actuating pressure chamber (the second actuating pressure chamber 14Cr acts counter to the first actuating pressure chamber 14Cf within the same confines as the instant application addresses the claim limitation) and in which a second actuating pressure is set (i.e. pump control pressure supplied via reverse control valve 13 to chamber 14Cr according to instruction signal Ipr, ¶0037-¶0041, see ¶0037 & ¶0040) via a second pressure reducing valve 13, the second actuating pressure (i.e. pump control pressure supplied via reverse control valve 13 to chamber 14Cr according to instruction signal Ipr, ¶0037-¶0041, see ¶0037 & ¶0040) depending on a second current intensity (i.e. instruction signal Ipr for solenoid proportional control valve 13) applied to a second solenoid (i.e. solenoid of solenoid control valve 13) of the second pressure reducing valve 13, and 
the electronic control unit 30 is configured to determine the second current intensity (i.e. instruction signal Ipr for solenoid proportional control valve 13) based on the operating pressure and the operating element (control device 30 receives signals from the various sensors and generates instruction signals (e.g. Ipf and Ipr) for the forward solenoid proportional control valve 12 and the reverse solenoid proportional control valve 13 based on the signals, ¶0051)
wherein the second pressure reducing valve 13 is proportional (¶0031) such that the second actuating pressure ((i.e. pump control pressure supplied via reverse control valve 13 to chamber 14Cr according to instruction signal Ipr) is proportional to the second current intensity (i.e. proportional to instruction signal Ipr, ¶0031-¶0036, ¶0040-¶0041, also see ¶0034&¶0040).
Additionally, the prior art of USPN 9709046 provides evidence that: a hydrostatic power unit 7 that can be operated as either a pump or a motor (Column 7 Line 10-19, Column 7 Line 61-Column 8 Line 6). Therefore hydrostatic piston pump 10 in the prior art of Oiwa would be capable of being operated as both a motor and a pump as claimed.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive.
Page 12 Line 1 - Page 13 Line 2: Applicant argues that the prior art combination of Oiwa as modified by Kauss does not teach that "the electronic control unit is further configured to determine a target pivoting angle of the axial piston pump on a model basis as a function of the operating element."
--Examiner disagrees. As explained in the rejection, the operating element that receives drivers request = (inching potentiometer 40, accelerator potentiometer 41, forward/reverse lever switch 42, ¶0044-¶0047). And the control device 30 receives signals from the various sensors and generates instruction signals (e.g. Ipf and Ipr) for the forward solenoid proportional control valve 12 and the reverse solenoid proportional control valve 13 based on the signals (¶0051). 
The control device 30 determines the resultant tilt angle of the swashplate. this resultant tilt angle is the claimed "target pivoting angle", in the prior art of Oiwa it is also referred to as "the instruction signal supplied from the control device 30" (¶0031). The instruction signal which is determined in control device 30 is determined based on (i.e. with a model using) the variables from element 40, 41, 42, 43, 46, 47A, 47B (¶0051). Given that the claimed operating element generates the variable signals from elements 40, 41, 42 the model used is functionally based on the variables from the operating element. Therefore, since variables from element 40, 41, 42, are used in the determinization of the instruction signal (i.e. the target pivoting angle), then the electronic control unit is able to determine the target pivoting angle on a general model basis which is a function of the operating element, as claimed. 
It is noted that Applicant has not claimed any particular model or function which is used by the electronic control unit to determine the target pivoting angle, rather the claim only requires a generic functional relationship which the prior art does disclose.
Furthermore, in response to applicant's arguments against the prior art of Kauss individually (e.g. Kauss also does not disclose or suggest determining a target pivoting angle of an axial piston pump. As a first matter, Kauss does not disclose or suggest an axial piston pump.), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art of Kauss discloses controlling a double acting hydraulic cylinder, which is the same structure used to control the swashplate in the prior art of Oiwa and in the instant application. And The prior art of Kauss discloses controlling a double acting hydraulic cylinder using a volume flow balance.
Furthermore, it is noted that in the prior art of Oiwa the pivoting angle is controlled by a double acting hydraulic cylinder, also Oiwa discloses determining the target pivoting angle with the electronic control unit. The disclosure of Kauss is directed to controlling actuation of a double acting hydraulic cylinder with a controller using a volume flow balance. Thus the combination of prior art teaches determining the pivoting angle using a volume flow balance, given the structural relationship, seen in Figure 2 of Oiwa, between the position of the double acting hydraulic cylinder and the pivoting angle of the hydraulic pump in the prior art of Oiwa. Therefore, Applicants arguments are not persuasive.--
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746